EXHIBIT SKILLSOFT PLC SIGNIFICANT SUBSIDIARIES SUBSIDIARIES JURISDICTION SkillSoft Corporation Delaware SkillSoft Ireland Ltd Ireland SkillSoft UK Limited England SkillSoft Asia Pacific Pty Ltd Australia Books24x7.com, Inc. Massachusetts SkillSoft Finance Limited Grand Cayman CBT Technology Limited Ireland SkillSoft Canada Limited Canada SmartForce Business Skills Ltd Ireland SmartCertify Direct, Inc. Florida SkillSoft New Zealand Ltd New Zealand SkillSoft France SARL France SkillSoft Asia Pacific PTE Ltd Singapore Targeted Learning Corporation Maine NETg GmbH Germany NETg Australia Pty Limited Australia SkillSoft NETg Limited England Wave Technologies Limited England NETg SA (France) France SS Software Service India Private Limited India
